STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re DAWSON, Minors.                                                December 11, 2014

                                                                     No. 320434
                                                                     Saginaw Circuit Court
                                                                     Family Division
                                                                     LC No. 11-033071-NA


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and STEPHENS, JJ.

PER CURIAM.

         Respondent-father appeals as of right from the trial court’s order terminating his parental
rights to his three minor children under MCL 712A.19b(3)(a) (desertion of the child) and (g)
(failure to provide proper care or custody). We affirm.

                                       I. BACKGROUND

        Respondent-father’s children were removed from his home in August 2012 after it was
alleged that the home had a hole in the roof that was not repaired for several months, the children
were repeatedly observed hungry, dirty, and with foul body odor, and the children were exposed
to multiple instances of domestic violence. Following a formal hearing in October 2012,
respondent-father signed a parent-agency treatment agreement in which he agreed to attend
court-ordered counseling sessions, complete a parenting skills class, maintain visitation with his
children, and attend all related hearings. At a review hearing in January 2013, a caseworker
reported that while respondent-father had obtained new housing, the home was without
appliances or beds for the children. The caseworker testified that a second inspection could be
done if respondent-father rectified the housing problems. However, due to concerns about
respondent-father’s parenting behavior, respondent-father needed to complete his parenting class
and counseling sessions before unsupervised visits with his children would be permitted. In
October 2013 petitioner filed a supplemental petition to terminate respondent-father’s parental
rights. At the subsequent evidentiary hearing, the caseworker, respondent-father’s therapist,
respondent-father’s parenting class coordinator, and the children’s therapists testified that on or
shortly before May 2013 or before, respondent-father ceased attending all communications,
counseling sessions, parenting classes and visitations with his children.

                         II. TERMINATION OF PARENTAL RIGHTS

       Respondent-father argues that the court erred in terminating his parental rights. After a
review of the record, we conclude otherwise.

                                                -1-
        We review for clear error a trial court’s finding that a statutory ground for termination
has been proven by clear and convincing evidence, MCR 3.977(K); In re Sours, 459 Mich. 624,
633; 593 NW2d 520 (1999), as well as the court’s finding that termination was in the children’s
best interests, In re Trejo, 462 Mich. 341, 357; 612 NW2d 407 (2000). “A finding of fact is
clearly erroneous if the reviewing court has a definite and firm conviction that a mistake has
been committed, giving due regard to the trial court’s special opportunity to observe the
witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004).

         MCL 712A.19b(3)(g) allows for termination of parental rights when the court finds by
clear and convincing evidence that “[t]he parent, without regard to intent, fails to provide proper
care or custody for the child and there is no reasonable expectation that the parent will be able to
provide proper care and custody within a reasonable time considering the child’s age.” One way
petitioner can establish the existence of this circumstance is by providing evidence that a parent
did “not sufficiently compl[y] with court-ordered requirements in the parent-agency
agreements.” In re Trejo, 462 Mich. at 360; see also In re JK, 468 Mich. 202, 214; 661 NW2d
216 (2003). Minimal compliance “with the more important aspects of the family plan, including
visitation with the children” is deemed insufficient to avoid termination under MCL
712A.19b(3)(g). In re BZ, 264 Mich. App. at 300.

         In the present case, respondent-father did not comply with the terms of his parent-agency
treatment agreement. He ceased attending all court ordered parenting classes and counseling
sessions, and stopped communicating with petitioner about his children in May 2013.
Respondent-father argued he was not receiving proper support and lacked transportation.
However, the parenting class supervisor testified that she would have accommodated respondent-
father had he informed her of his problems, which he did not do. Two other service providers
testified that they attempted to set up services in Flint where respondent father resided, but
respondent-father ceased all communications with them despite their repeated text messages,
phone calls, e-mails, and letters. Moreover, as the trial court found, respondent-father was able
to make arrangements for transportation to attend the termination hearings, was able to get to
work on a regular basis, and was able to travel between Flint and Detroit. The transportation
issues appear to be a subterfuge for lack of commitment or effort on his part.

        Although there was some conflicting testimony between respondent-father and the
service providers about the providers’ willingness and efforts to assist respondent-father, we will
defer “to the special ability of the trial court to judge the credibility of [those] witnesses.” In re
White, 303 Mich. App. 701, 711; 846 NW2d 61 (2014). Accordingly, we conclude that the trial
court did not clearly err in finding by clear and convincing evidence that respondent-father failed
to provide proper care and custody for his children under MCL 712A.19b(3)(g).

        Petitioner need only establish one ground for termination under MCL 712A.19b(3) to
prevail on a petition to terminate parental rights. In re Trejo, 462 Mich. at 360. However, we
find that the court did not err in finding that there was clear and convincing evidence under MCL
712A.19b(3)(a) to show that respondent-father deserted his children. MCL 712A.19b(3)(a)
provides statutory grounds for termination under the following circumstances:

             (i) The child’s parent is unidentifiable, has deserted the child for 28 or
       more days, and has not sought custody of the child during that period. For the

                                                 -2-
       purposes of this section, a parent is unidentifiable if the parent’s identity cannot
       be ascertained after reasonable efforts have been made to locate and identify the
       parent.

              (ii) The child’s parent has deserted the child for 91 or more days and has
       not sought custody of the child during that period.

The court did not specify whether it considered subsection (i) or (ii). However, (i) is not
applicable to the instant case because respondent-father was identified as the legal father of the
three children in issue.

        A court may terminate parental rights under MCL 712A.19b(3)(a)(ii) when a parent has
“little or no contact with her [or his] children” and fails to “comply with parent agency
agreements geared at providing the children with a stable home.” In re Hall, 188 Mich. App. 217,
223-224; 469 NW2d 56 (1991). Further, when a parent does not attend hearings, does not see his
or her children, does not provide financial support, and is not cooperative with the caseworker
during the 91 day statutory period, a court may terminate parental rights. In re Mayfield, 198
Mich. App. 226, 230, 235; 497 NW2d 578 (1993).

       It is clear that as of May 2013, respondent-father had ceased to participate in activities
involving his children, did not communicate or interact with his children, and did not attend any
court ordered counseling or services to improve his parenting skills, and did not reengage with
the service providers until petitioner filed its petition to terminate parental rights in October
2013. The evidence is sufficient to establish that respondent-father abandoned his children under
MCL 712A.19b(3)(a)(ii).

        A court shall terminate parental rights “[i]f the court finds that there are grounds for
termination of parental rights and that termination of parental rights is in the child’s best
interest.” MCL 712A.19b(5); see also In re Moss, 301 Mich. App. 76, 83; 836 NW2d 182 (2013).
“Whether termination of parental rights is in the best interest of the child must be proved by a
preponderance of the evidence.” In re Moss, 301 Mich. App. at 90. “To determine whether
termination of parental rights is in a child’s best interests, the court should consider a wide
variety of factors that may include ‘the child’s bond to the parent, the parent’s parenting ability,
the child’s need for permanency, stability, and finality, and the advantages of a foster home over
the parent’s home.’ ” In re White, 303 Mich. App. at 713, quoting In re Olive/Metts Minors, 297
Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted by In re White). Further, the
court may consider a parent’s compliance with a service plan, visitation history with the child, a
history of domestic violence, and the possibility of adoption. Id. at 714.

        The trial court determined that respondent-father failed to comply with the parent-agency
agreement or request any visitation with his children between May 2013 and the first of
December 2013. The court noted that the children were resigned to respondent-father’s lack of
participation in their lives, believing that he just did not care. The court noted that the children
were in a stable foster-care environment for nearly three years and were placed with foster
parents “who will adopt if the parental rights are terminated.” The court emphasized the
children’s need for security and stability in their lives.


                                                -3-
Affirmed.

                  /s/ Amy Ronayne Krause
                  /s/ Kirsten Frank Kelly
                  /s/ Cynthia Diane Stephens




            -4-